Citation Nr: 0333156	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to residuals of an appendectomy.  

2.  Entitlement to service connection for a psychiatric 
disability, to include anxiety and dysthymia, claimed as 
secondary to residuals of an appendectomy.  

3.  Entitlement to service connection for allergic rhinitis.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for abdominal pain.  

6.  Entitlement to an increased rating for an appendectomy 
scar, currently rated as 10 percent disabling.  

7.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from June 1951 to November 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran an increased rating for his service-
connected appendectomy scar, as well as service connection 
for hypertension and for a psychiatric disability, both 
claimed as secondary to service-connected residuals of an 
appendectomy.  Finally, the veteran was denied a total 
disability rating based on individual unemployability.  He 
responded with a Notice of Disagreement received in June 
2001.  

In an October 2001 rating decision, the veteran was denied 
service connection for allergic rhinitis, sinusitis, and 
abdominal pain.  He responded by filing an October 2001 
Notice of Disagreement.  In August 2002, the RO sent the 
veteran a Statement of the Case regarding all issues on 
appeal, including those within the April 2001 rating 
decision.  He then filed a September 2002 VA Form 9, 
perfecting his appeal of these issues.  

The issues of entitlement to service connection for abdominal 
pain, and entitlement to an increased rating for an 
appendectomy scar, will be the subject of this Board 
decision.  The remainder of the issues on appeal will be the 
subject of the remand to follow.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Competent medical evidence of a nexus between the 
appellant's current gastrointestinal and/or abdominal 
disabilities and a disease or injury incurred in or 
aggravated by active military service has not been presented.  

3.  The veteran's residuals of an appendectomy include a 
well-healed, mild-to-moderately tender abdominal scar, 
according to the competent medical evidence of record.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
abdominal pain, or a disability characterized by abdominal 
pain, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2003).  

2.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's service-connected 
appendectomy scar have not been met.  §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.114, Diagnostic Codes 7802-04 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 2002 
Statement of the Case and the February 2001 and August 2001 
RO letters to the veteran notifying him of the VCAA, he has 
been advised of the laws and regulations governing the claims 
on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain.  The veteran 
has reported that he receives medical care at the VA medical 
center in Biloxi, MS.  Because VA medical treatment has been 
reported by the veteran, these records were obtained.  
Private medical records have also been obtained from the Lee 
Chiropractic Clinic, D.V.C., M.D., and M.W., M.D.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, he has been afforded recent VA medical 
examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  In the 
present case, the veteran was sent letters in February and 
August 2001 detailing the evidence already of record and what 
kind of medical or lay evidence, not previously provided to 
the Secretary, was necessary to substantiate the claim.  The 
veteran has had over a year since those letters were issued 
to submitted additional evidence, and he has in fact done so; 
therefore, there is no indication further delaying 
adjudication of the veteran's appeal would serve his 
interests.  

Finally, the Board observes that the veteran submitted 
additional medical records in February 2003.  Regarding those 
medical records pertinent to the issues currently before the 
Board, they are duplicative of records already received and 
considered by the RO, and have been cited within the August 
2002 Statement of the Case.  While the remainder of the 
submitted records have not yet been considered by the agency 
of original jurisdiction, these records have no direct 
bearing on the issues currently before the Board.  Therefore, 
a remand for agency of original jurisdiction consideration of 
these additional records is not warranted.  

Service connection - Abdominal pain

The veteran seeks service connection for abdominal pain.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2003).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Regarding claims of service connection for pain, the Court 
has held that service connection is not warranted for 
complaints of pain in the absence of underlying objective 
pathology or other evidence supporting subjective complaints 
of pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Nevertheless, service connection may be awarded for an 
underlying abdominal disability characterized by abdominal 
pain, if such a disability was incurred in military service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  

The Board also observes that the veteran has already been 
awarded service connection for residuals of an appendectomy, 
to include an appendectomy scar.  The veteran has reported 
chronic pain and tenderness of his appendectomy scar, for 
which he has been awarded a 10 percent rating.  VA 
regulations forbid the evaluation of the same disability, or 
the same manifestations, under various diagnoses.  See 
38 C.F.R. § 4.14 (2003).  Therefore, the veteran's claim will 
be construed as one of service connection for abdominal pain, 
other than as resulting from his appendectomy scar.  

For the reasons to be discussed below, service connection is 
not warranted for abdominal pain, or any underlying 
disability characterized by abdominal pain.  

According to the veteran's service medical records, he sought 
medical treatment for abdominal pain, nausea, and vomiting in 
June 1951.  Acute appendicitis was diagnosed, and the veteran 
underwent surgical removal of his appendix that same month.  
He subsequently developed a hematoma of his surgical 
incision, which was evacuated and drained.  The remainder of 
his recovery was without further complications, and he was 
returned to duty in July 1951.  Subsequently, he was treated 
for gastritis, acute type, cause undetermined, while still on 
active duty in September 1951.  A yearlong history of 
episodic gastrointestinal pain, nausea, and vomiting was 
noted.  After several days' treatment, his symptoms were 
resolved, and he was returned to full duty.  No further 
gastrointestinal symptoms are noted in his service medical 
records.  The veteran was separated from active military 
service in November 1951, but no separation medical 
examination is of record.  

On VA general medical examination in May 1994, his history of 
a 1951 appendectomy was noted.  Physical examination revealed 
his abdomen to be protuberant, without organomegaly or 
masses.  Prostatism was diagnosed, but no current 
gastrointestinal disabilities were indicated.  

VA outpatient treatment records reveal numerous instances of 
treatment for gastrointestinal pain.  An August 1996 barium 
enema study revealed diverticulosis of the sigmoid colon.  A 
subsequent January 2000 barium enema revealed only a few 
scattered diverticula, but was otherwise within normal 
limits.  A March 2000 CT scan of the pelvis was essentially 
negative.  A January 2001 renal ultrasound revealed a small 
cyst in the peripelvic region of the right kidney.  He was 
seen on several occasions in 2000-02 for indigestion, without 
relief from antacid medications.  In April 2002, a history of 
esophageal reflux was noted, although a current diagnosis was 
not given.  

In a June 2001 written statement, D.V.C., M.D., stated that 
he had treated the veteran on several occasions since 1980 
for abdominal pain.  No underlying disability was identified 
by the doctor as the cause of the veteran's pain.  

After reviewing the record in its entirety, the Board finds 
no evidence that the veteran's current gastrointestinal 
and/or abdominal disabilities, including diverticulosis and 
esophageal reflux, are medically related to his episode of 
gastritis during military service.  The veteran was treated 
in June and July 1951 for abdominal pain resulting from 
appendicitis, and has been awarded service connection for 
residuals of his appendectomy.  When he was treated for 
gastritis in September 1951, this disability was noted to be 
improved after several days, with no residuals noted.  
Thereafter, he was not treated for any disability 
characterized by abdominal pain until at least 1980, nearly 
30 years after service separation.  A VA examination in 1994 
showed no gastrointestinal disabilities.  Additionally, no 
medical expert has suggested a nexus between any in-service 
disease or injury, and his recurrent abdominal pain noted 29 
years later.  Because no competent evidence has indicated a 
causal nexus between the veteran's complaints of abdominal 
pain and any incident of service, entitlement to service 
connection is not warranted.  

The appellant has himself alleged that his current 
gastrointestinal disabilities are the result of gastritis 
incurred during military service.  However, because the 
appellant is a layperson, his opinions regarding medical 
causation, etiology, and diagnosis are not binding on the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between his current gastrointestinal disability, and any in-
service disease or injury.  However, the U.S. Court of 
Appeals for the Federal Circuit has held that in order for a 
VA examination to be necessary, "the veteran is required to 
show some causal connection between his disability and his 
military service.  A disability alone is not enough."  Wells 
v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, 
a VA examination is not warranted in the present case, based 
on the evidence of record.  

In conclusion, the veteran has not submitted evidence of a 
nexus between a single episode of gastritis during military 
service, and a current disability many years later, 
characterized by abdominal pain.  Therefore, service 
connection for abdominal pain must be denied.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Increased rating - Appendectomy scar

The veteran seeks an increased rating for his service-
connected residuals of an appendectomy; the primary residual 
has been identified as an appendectomy scar, for which the 
veteran has been awarded a 10 percent disability rating.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2003).  

The veteran's residual scar is currently rated as 10 percent 
disabling under Diagnostic Code 7804, for superficial scars 
which are painful on examination.  The diagnostic criteria 
for rating skin disabilities were recently changed, effective 
from August 30, 2002.  See 67 Fed. Reg. 49590 (2002).  When a 
law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Revised statutory or 
regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Under the revised rating criteria, a superficial scar which 
is painful on examination will be awarded a 10 percent 
rating; otherwise, it will be rated based on the limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2003).  In addition, superficial 
unstable scars may be assigned a 10 percent rating.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  See Note (1) 
following Diagnostic Code 7803.  Under Diagnostic Code 7802, 
scars, other than the head, face, or neck that are 
superficial and do not cause limited motion but involve an 
area or areas of 144 square inches or greater may be assigned 
a 10 percent rating.  A 10 percent rating represents the 
maximum schedular rating available under Diagnostic Codes 
7802-4.  

Prior to August 30, 2002, a 10 percent rating was assigned 
under Diagnostic Code 7804 for superficial scars which are 
tender and painful on objective demonstration.  Scars were 
also rated under Diagnostic Code 7803, which provided that 
scars which were superficial and poorly nourished, with 
repeated ulceration may be assigned a 10 percent rating.  
38 C.F.R. § 4.119, Diagnostic Codes 7803-4 (2002).  A 10 
percent rating represented the maximum schedular rating 
available under the prior versions of Diagnostic Codes 7803-
4.  

The veteran has not yet been afforded a copy of the revised 
rating criteria for skin disabilities.  However, because the 
revised regulations, as they pertain to the veteran's claim, 
are essentially similar in application to those regulations 
in effect prior to August 30, 2002, no prejudice to the 
veteran exists in the Board's consideration of this issue at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(2002).  The RO, in the statement of the case provided the 
veteran, considered the pertinent factors common to both sets 
of rating criteria.

For the reasons to be discussed below, an increased rating in 
excess of 10 percent is not warranted for the veteran's 
service-connected appendectomy scar.  

On VA examination in April 2000, the veteran's appendectomy 
scar was described as 6.5cm in length, well-healed, and 
mildly tender to palpation.  No ulceration, adherence, skin 
breakdown, elevation, depression, or significant underlying 
tissue loss was noted.  The veteran's scar was also without 
inflammation, keloid formation, or edema, and no unusual 
disfigurement was observed.  His scar resulted in no 
functional loss, according to the examiner.  

Another VA examination was afforded the veteran in August 
2000.  He reported significant pain, a "9 to 10" out of 10, 
of the appendectomy scar.  On physical examination, scar was 
well-healed, with mild to moderate tenderness on palpation.  
No obvious adhesions were observed, and no ulceration, 
breakdown, depression, underlying tissue loss, edema, or 
keloid formation was noted.  The veteran's scar resulted in 
no unusual disfigurement, and no limitation of function, 
according to the examiner.  

VA outpatient treatment records reflect the veteran's reports 
of chronic pain of the abdomen.  On examination in December 
2000, he was very tender over the abdomen.  No herniation, 
rebound, or peritoneal signs was observed, and no further 
treatment was recommended.  CT scans of the pelvis and 
abdomen, performed in 2000, were negative for any 
abnormalities related to the veteran's 1951 appendectomy, or 
his current appendectomy scar.  

A January 2000 private medical opinion from D.V.C., M.D., 
reflects the veteran's reports of tenderness and intermittent 
pain in the region of his appendectomy scar.  Physical 
examination of the scar revealed tenderness to palpation of 
the wound site, but no redness or heat was observed.  Dr. C. 
stated that the veteran may benefit from a surgical 
evaluation of his scar.  

Based on the evidence noted above, a disability rating in 
excess of 10 percent is not warranted for the veteran's 
appendectomy scar.  On all occasions of record since this 
appeal began, the veteran's scar has been described as well-
healed, without ulceration, breakdown, depression, underlying 
tissue loss, edema, or keloid formation.  Additionally, both 
the April and August 2000 examination reports were negative 
for any unusual disfigurement or functional loss resulting 
from this scar.  Finally, the January 2000 private medical 
examination report confirmed tenderness of the veteran's 
scar, but the scar was negative for heat, redness, or any 
other impairment.  Because no competent medical evidence has 
been presented indicating his appendectomy scar causes 
limitation of function of the abdomen, evaluation under 
Diagnostic Code 7805 is not warranted at this time.  
Likewise, evaluation of the veteran's claim under other 
rating criteria, both old and revised, for skin disabilities 
would not result in a disability rating in excess of 10 
percent.  

While the veteran has suggested that numerous 
gastrointestinal symptoms, including abdominal pain and 
soreness, and diarrhea, are the direct result of his 1951 
appendectomy, these assertions are not supported by the 
medical record.  The veteran's lay assertions as to medical 
etiology and causation, unsupported by the medical record, 
are not persuasive.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's residuals of an appendectomy has 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a disability rating in excess of 10 
percent for his service-connected appendectomy scar.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for abdominal pain, or a 
disability characterized by abdominal pain, is denied.  

Entitlement to an increased rating for the veteran's service-
connected appendectomy scar is denied.  


REMAND

The veteran seeks service connection for allergic rhinitis 
and sinusitis.  He also seeks service connection for 
hypertension and for a psychiatric disability, both claimed 
as secondary to residuals of an appendectomy.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2003).  Service connection may be awarded for 
any disability which is due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2003).  Finally, 
service connection may also be awarded for a nonservice-
connected disability that is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran claims that his hypertension is due to or the 
result of his in-service appendectomy, and the residuals 
thereof, including severe abdominal pain.  According to an 
August 2000 VA medical examination, the veteran has essential 
hypertension, and "[c]hronic severe pain can cause 
[chronically elevated] blood pressure, but it is not feasible 
to determine the extent of the elevation of blood pressure 
with any degree of medical certainty."  Additionally, the 
veteran has been diagnosed with hypertension by D.V.C., M.D., 
a private physician, and in a January 2001 written statement, 
Dr. C. stated "there certainly is a reasonable possibility 
that this [abdominal] pain could be aggravating his blood 
pressure."  Based on the evidence of record, a VA medical 
opinion is required in order to determine if the veteran's 
hypertension is due to or the result of, or is aggravated by, 
his service-connected residuals of an appendectomy.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  

Regarding the veteran's psychiatric disability, claimed as 
anxiety and/or dysthymia, he also alleges that this 
disability is due to or the result of his in-service 
appendectomy, and the residuals thereof, including severe 
abdominal pain.  According to an August 2000 VA psychiatric 
examination report, "[i]t appears that this patient has had 
a problem with chronic anxiety since his surgery, and perhaps 
even prior to that time."  In a January 2001 written 
statement, Dr. C., a private physician, stated "there 
certainly is a reasonable possibility that this [abdominal] 
pain could be . . . affecting his chronic anxiety and 
depression."  However, neither examiner appears to have 
examined the veteran's entire medical record.  Based on the 
evidence of record, a VA medical opinion is required in order 
to determine if the veteran's psychiatric disability is due 
to or the result of, or is aggravated by, his service-
connected residuals of an appendectomy.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Regarding the veteran's claimed respiratory disabilities, 
allergic rhinitis and sinusitis, the Board notes that he was 
diagnosed with rhinitis in September 1951 while on active 
military service.  Subsequently, he was afforded VA medical 
consultation in April 2002, at which time he noted his 
history of recurrent respiratory impairment.  Allergic 
rhinitis was diagnosed.  A private medical treatment 
statement from D.V.C., M.D., confirms treatment for allergic 
rhinitis and sinusitis since 1980.  The veteran has not 
submitted any evidence of rhinitis or any other respiratory 
disabilities between service separation in November 1951, and 
1980.  Nevertheless, because the veteran has presented 
current diagnoses of respiratory disabilities, to include 
sinusitis and allergic rhinitis, and was diagnosed with 
rhinitis in service, a medical opinion is required in order 
to determine if these disabilities are medically related.  
See 38 U.S.C.A. § 5103A (West 2002).  

Finally, because the Board finds the veteran's claim for a 
total disability rating based on individual unemployability 
to be "inextricably intertwined" with the above issues to be 
remanded to the RO, adjudication of the total rating claim 
must thus be deferred pending resolution of the other issues 
on remand.  Harris v Derwinski, 1 Vet. App.  80 (1991).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The claims file should be forwarded 
to a VA physician or other appropriate 
medical expert for review.  The examiner 
should review the claims file prior to 
rendering his/her medical opinion.  
Specifically, the examiner should note 
the August 2000 VA dermatological 
examination report (found in the claims 
folder marked with a yellow 'post-it' 
note labeled "8/00 VA scar exam"), the 
January 2001 private medical opinion from 
D.V.C., M.D., (found in the claims folder 
marked with yellow 'post-it' note labeled 
"1/01 private medical opinion"), and the 
August 2000 VA medical examination report 
(found in the claims file marked with 
yellow 'post-it' note labeled "8/00 VA 
hypertension exam").  The veteran need 
not be personally examined unless such an 
examination is considered necessary by 
the medical expert.  After examining the 
record, the examiner should address the 
following questions:  
a)  Does the veteran currently have 
hypertension?  
b)  If the veteran does have a 
current diagnosis of hypertension, is it 
likely, as likely as not, or unlikely 
that such a disability is due to or the 
result of his service-connected residuals 
of an appendectomy, to include an 
abdominal scar?  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)
c) If his hypertension is not due to 
or the result of his residuals of an 
appendectomy, is it likely, as likely as 
not, or unlikely that his service-
connected residuals of an appendectomy 
cause additional hypertensive disability?  
The medical basis for all opinions 
expressed should be provided.  

2.  The claims file should be forwarded 
to a VA physician or other appropriate 
medical expert for review.  The examiner 
should review the claims file prior to 
rendering his/her medical opinion.  
Specifically, the examiner should note 
the August 2000 VA dermatological 
examination report (found in the claims 
folder marked with a yellow 'post-it' 
note labeled "8/00 VA scar exam"), the 
January 2001 private medical opinion from 
D.V.C., M.D., (found in the claims folder 
marked with yellow 'post-it' note labeled 
"1/01 private medical opinion"), and the 
August 2000 VA psychiatric examination 
report (found in the claims file marked 
with yellow 'post-it' note labeled "8/00 
VA psychiatric exam").  The veteran need 
not be personally examined unless such an 
examination is considered necessary by 
the medical expert.  After examining the 
record, the examiner should address the 
following questions:  
a)  Does the veteran currently have 
a psychiatric disability?  
b)  For any psychiatric disability 
noted above, is it likely, as likely as 
not, or unlikely that such a disability 
is due to or the result of his service-
connected residuals of an appendectomy, 
to include an abdominal scar?  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)
c) If any identified psychiatric 
disability is not due to or the result of 
his residuals of an appendectomy, is it 
likely, as likely as not, or unlikely 
that his service-connected residuals of 
an appendectomy cause additional 
psychiatric disability?  
The medical basis for all opinions 
expressed should be provided.  

3.  The claims file should be forwarded 
to a VA physician (preferable Dr. "M. 
Dotson," who examined the veteran in 
April 2002) or other appropriate medical 
expert for review.  The examiner should 
review the claims file prior to his/her 
examination of the veteran.  
Specifically, the examiner should note 
the veteran's in-service treatment for a 
respiratory disability, (service medical 
records reflecting treatment for 
respiratory and/or sinus complaints are 
marked with yellow 'post-it' notes 
entitled "respiratory complaints" and 
can be found in the manila envelope 
within the claims file), the June 2001 
medical history statement from Dr. D.V.C. 
(found in the claims folder marked with 
yellow 'post-it' note labeled "6/01 
private medical history statement"), and 
the April 2002 VA ear, nose, and throat 
consultation report (found in the claims 
folder marked with yellow 'post-it' note 
labeled "4/02 VA ENT consultation").  
The veteran need not be personally 
examined unless such an examination is 
considered necessary by the medical 
expert.  After reviewing the veteran's 
medical history, the examiner should 
address the following questions:
a) Does the veteran have any current 
respiratory disabilities, to include 
allergic rhinitis and or sinusitis?  
b) For any disability identified 
above, is it likely, as likely as not, or 
unlikely that such a disability began 
during the veteran's military service 
(June 1951 to November 1951)?  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)
The medical basis for all opinions 
expressed should be provided.  

4.  The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This includes informing 
the veteran of the time he has in which 
to submit additional evidence.  

5.  Thereafter, the RO should again 
consider the veteran's claims for service 
connection for hypertension, a 
psychiatric disability, rhinitis, 
sinusitis, and a total disability rating 
based on individual unemployability in 
light of any additional evidence added to 
the file pursuant to this remand.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action, other than as 
spelled out within this remand, until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



